MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                  Jul 16 2020, 10:54 am
court except for the purpose of establishing
                                                                                   CLERK
the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                  Court of Appeals
estoppel, or the law of the case.                                                   and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Christopher Taylor-Price                                  Curtis T. Hill, Jr.
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana
                                                          Samuel J. Dayton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Donald D. Denson,                                         July 16, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-435
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Angela Dow
Appellee-Plaintiff.                                       Davis, Judge
                                                          The Honorable Hugh Patrick
                                                          Murphy, Magistrate
                                                          Trial Court Cause No.
                                                          49G16-1908-F6-31817



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-435 | July 16, 2020                           Page 1 of 5
                                        Statement of the Case
[1]   Donald Denson (“Denson”) appeals his conviction, following a bench trial, of

      Level 6 felony domestic battery.1 He argues that there is insufficient evidence to

      support his conviction. Concluding that there is sufficient evidence to support

      Denson’s conviction, we affirm the trial court’s judgment.


[2]   We affirm.


                                                      Issue
                 Whether there is sufficient evidence to support Denson’s Level 6
                 felony domestic battery conviction.

                                                      Facts
[3]   At approximately 9:00 p.m. on August 12, 2019, Indianapolis Metropolitan

      Police Officers Kevin Miller (“Officer Miller”) and Adam Moss (“Officer

      Moss”) were dispatched to a disturbance in the hallway of an eastside

      Indianapolis apartment building. The officers approached the building and

      were able to enter through one set of glass doors. However, a second set of

      doors was locked. Although they were unable to open the doors, the officers

      were able to look through glass panels on the doors.


[4]   The officers observed Denson and a pregnant C.G. Denson had backed C.G.

      into a hallway corner. He had his hands on her arms and was “shaking her




      1
          IND. CODE § 35-42-2-1.3.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-435 | July 16, 2020   Page 2 of 5
      back and forth.” (Tr. Vol. 2 at 18). Denson appeared to be “very angry,” and

      the situation “almost looked like a parent scolding a child.” (Tr. Vol. 2 at 18).


[5]   When the officers attempted to open the locked doors and “yelled to [Denson]

      to stop[,]” Denson grabbed C.G.’s arms and pushed her further into the

      building. (Tr. Vol. 2 at 11). C.G. “was frantic.” (Tr. Vol. 2 at 11). Another

      apartment building resident unlocked the doors, and the officers entered the

      building and heard an apartment door shut.


[6]   When the officers approached the door, they heard Denson and C.G. arguing.

      The officers knocked at the door and asked Denson and C.G. to open it. When

      C.G. opened the door, Officer Miller “removed her from the doorway and at

      that time the door shut again.” (Tr. Vol. 2 at 12). C.G.’s hair was “frazzled,”

      she had “a raspy voice,” and she was crying. (Tr. Vol. 2 at 12). She told the

      officers that she and Denson had been arguing and that the officers “were not

      needed.” (Tr. Vol. 2 at 21). Officer Moss convinced Denson to open the door

      and took him into custody.


[7]   The State charged Denson with Level 6 felony kidnapping and Class A

      misdemeanor domestic battery. Officers Miller and Moss were the only

      witnesses to testify at trial. At the end of the officers’ testimony, Denson

      stipulated that he had a previous battery conviction, which elevated the

      domestic battery charge from a Class A misdemeanor to a Level 6 felony.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-435 | July 16, 2020   Page 3 of 5
[8]    The trial court convicted Denson of Level 6 felony domestic battery and

       sentenced him to 365 days of Community Corrections Home Detention.

       Denson now appeals his conviction.


                                                    Decision
[9]    Denson argues that there is insufficient evidence to support his conviction for

       Level 6 felony domestic battery. Our standard of review for sufficiency of the

       evidence claims is well-settled. We consider only the probative evidence and

       reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d 144,

       146 (Ind. 2007). We do not reweigh the evidence or judge witness credibility.

       Id. We will affirm the conviction unless no reasonable fact finder could find the

       elements of the crime proven beyond a reasonable doubt. Id. The evidence is

       sufficient if an inference may be reasonably drawn from it to support the

       verdict. Id. at 147.


[10]   In order to convict Denson of Level 6 felony domestic battery, the State had the

       burden to prove beyond a reasonable doubt that Denson knowingly or

       intentionally touched C.G., a family or household member, in a rude, insolent,

       or angry manner and that Denson had a previous unrelated battery conviction.

       See I.C. § 35-42-2-1.3.


[11]   Here, Denson contends that “[t]he record provided by the State falls short of

       proving beyond a reasonable doubt that [his] touching of C.G. was done in a

       rude, insolent, or angry manner.” (Denson’s Br. 10). However, our review of

       the evidence reveals that Officers Miller and Moss observed Denson with his

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-435 | July 16, 2020   Page 4 of 5
hands on C.G.’s arms. Denson, who appeared to be very angry, was shaking

C.G. back and forth. When the officers yelled at Denson to stop, Denson

pushed a frantic C.G. further into the building. When the officers were finally

able to talk to C.G., her hair was “frazzled,” she had “a raspy voice,” and she

was crying. (Tr. Vol. 2 at 12). This evidence is sufficient to prove that

Denson’s touching of C.G. was done in a rude, insolent, or angry manner and

to support Denson’s conviction for Level 6 felony domestic battery.2


Affirmed.


Bradford, C.J., and Baker, J., concur.




2
  Denson also contends that the State failed to present any evidence as to why Denson and C.G. were
arguing. However, the reason for the argument is not an element of the offense. See Mathis v. State, 859
N.E.2d 1275, 1281 (Ind. Ct. App. 2007). In addition, Denson’s argument that “[t]he officers’ viewpoints were
impeded by a door which they had to look over and through a glass portion on top to see Denson and C.G.” is a
request that we reweigh the evidence. (Denson’s Br. 9). This we cannot do. See Drane, 867 N.E.2d at 146.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-435 | July 16, 2020                        Page 5 of 5